Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
IN THE CLAIMS:
The application has been amended as follows: 
In claims 1, 6, 19 and 24
	After “computation of the form” the equation and/or last two lines have been changed to:
--Si = I(.)*Gs(.)*Gt(.), Si is a scalar incident score, I(.) is an intensity factor or calculation, Gs is a spatial influence factor, and GT is a temporal influence factor.--

REASONS FOR ALLOWANCE

The following is an Examiner's statement of reasons for allowance: Claims 1-11, 13-15, 17, 19-21, 23-29 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record 
The Examiner was persuaded by the arguments filed 3/4/22.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080.  The examiner can normally be reached on ~Mon-Fri 12-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 57127034283428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID R VINCENT/Primary Examiner, Art Unit 2123